Citation Nr: 1628936	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected disabilities. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 11, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to service connection for a psychiatric disorder and entitlement to a TDIU.  

In a March 2009 administrative decision, the RO determined that the Veteran had not submitted a timely substantive appeal.  Thereafter, in an October 2013 decision, the Board determined that a substantive appeal had been submitted and remanded the issues of entitlement to service connection for psychiatric disorder and entitlement to a TDIU for additional evidentiary development.

Subsequent to the Board decision, in a January 2016 rating decision, the RO assigned an effective of August 11, 2006 for the grant of entitlement to a TDIU.  This matter has been styled accordingly on the title page.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his psychiatric disability is secondary to service-connected disabilities.  

Pursuant to the Board's October 2013 remand directives, the Veteran was provided a VA examination in August 2015.  While the examiner determined that the Veteran's psychiatric disorder was not caused by his service-connected back disability, she did not provide an opinion as to whether the psychiatric condition was proximately due to or caused by any other service-connected disability.  The record reflects that service connection has been established, besides for a low back disability, for several disabilities, to include cervical spine, bilateral pes planus, bilateral knees, right ankle, and lower extremity peripheral nerve radiation.  Additionally, an opinion regarding aggravation was not provided.  Thus, an additional remand is necessary to gain at least substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to entitlement to an earlier effective date for the grant of a TDIU, as noted in the Introduction, in a January 2016 rating decision, the RO assigned an earlier effective of August 11, 2006.  In a notice of disagreement received in March 2016, the Veteran asserted that the effective date should be in 2001 or 2003.  As such, the Board finds the matter of TDIU prior to August 11, 2006 is still on appeal.  The Board also notes that a supplemental statement of the case was not issued as requested in the Board's October 2013 remand directives.  See Stegll, 11 Vet. App. at 270-71.  Thus, corrective action is to be taken on remand.    

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the examiner who conducted the August 2015 VA mental disorders examination, or another appropriate VA provider if she is unavailable, to provide an addendum opinion.  [Please mark a copy of this Remand for the examiner's use.]  

The examiner is asked to provide opinions for the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was proximately due to or the result of (in whole or in part) by the Veteran's service-connected disabilities?  [See body of Remand of above for a summary list of service-connected disabilities]

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was aggravated (permanently made worse beyond its natural progression) by the Veteran's service-connected disabilities? 

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c.  If any diagnosed psychiatric disorder was not caused or aggravated by the Veteran's service-connected disabilities, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is otherwise etiologically related to his periods of active military service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




